Citation Nr: 0705098	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-15 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1. There is competent evidence of record that the veteran's 
bilateral hearing loss, first manifested many years after 
service, is not related to his military service.

2. There is competent evidence of record that the veteran's 
tinnitus, first manifested many years after service, is not 
related to his military service. 


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2006).

2. Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service, 
and for some disorders, such as sensorineural hearing loss, 
service connection may be presumed if manifested to a 
compensable degree within the first post-service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).  Generally, service connection 
requires: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
nexus between the current disability and any injury or 
disease incurred in service. See, e.g., Pond v. West, 12 Vet. 
App. 341 (1999).  Service connection may also be granted for 
a disease diagnosed after discharge when the evidence 
indicates it was incurred in service.  38 C.F.R. § 3.303(d).

Bilateral Hearing Loss and Tinnitus

Special regulations exist to establish whether hearing loss 
is a disability for the purposes of service connection.  
Hearing loss is a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test (controlled 
speech discrimination test) are less than 94 percent.  38 
C.F.R. § 3.385.

The veteran's DD214 indicates that he was a radio operator 
while in service.  In December 1965, the veteran's service 
induction examination pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
10
LEFT
0
0
0
N/A
25

At separation in September 1967, on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
25
LEFT
5
10
15
N/A
25

Speech recognition scores were not recorded at either 
induction or separation.

The above audiological evaluations do not show hearing loss 
for VA purposes at either induction or separation.  Neither 
evaluation showed a single auditory threshold at 40 decibels 
or higher or three of the frequencies at 26 decibels or 
higher.  See 38 C.F.R. § 3.385.  Moreover, the service 
medical records do not contain references to hearing loss 
during service, and the veteran did not indicate any ear, 
nose or throat trouble upon the 1967 service separation 
examination.  Likewise, no complaint of tinnitus was shown at 
induction, during service, or at separation.  

Furthermore, the post service records do not show that the 
veteran had bilateral hearing loss for VA purposes within the 
first post service year.  The first evidence of bilateral 
hearing loss was reported in June 2000 pursuant to a private 
audiological examination.  In 2000, the private examination 
revealed all pure tone thresholds, in decibels, were higher 
than 40 dB.  See 38 C.F.R. § 3.385.  Private records dated in 
February 2001, March 2001, March 2003 and May 2005 show pure 
tone threshold results at 40 dB or higher.  On the authorized 
May 2004 VA audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
70
75
LEFT
50
55
55
75
95

Speech audiometry revealed speech recognition ability of 44 
percent in the right ear and of 24 percent in the left ear.  
The veteran reported that he had difficulty hearing which he 
first noticed in 1966 when an artillery/mortar simulator in 
basic training exploded close to him.  He also gave a history 
of civilian noise exposure (industrial maintenance) but 
stated that he had worn ear protection consistently since the 
late 1970's.  The examiner diagnosed moderate to severe, 
sensorineural hearing loss in the right and mild to profound, 
sensorineural hearing loss in the left ear.

As discussed above, the veteran underwent private 
audiological testing on a number of occasions from 2000 to 
2005.  Nonetheless, he never made a complaint relating to 
tinnitus except on one occasion in March 2001.  On May 2004 
VA audiological examination, the veteran complained of 
moderate bilateral constant buzzing tinnitus of unknown onset 
and etiology which reportedly interfered with his 
communication.

At the hearing before the undersigned in September 2006, the 
veteran testified that he was exposed to bi-monthly artillery 
exercises while stationed in Germany for approximately 18 
months.  He contended that his hearing loss deteriorated 
right before leaving his assignment in Germany.  He also 
testified that he began treatment for his bilateral hearing 
loss two years after his separation from service.  He stated 
that he had no exposure to loud noises since service.  

Despite the above findings of current bilateral hearing loss 
and tinnitus, there is nothing in the record to show a nexus 
between the current bilateral hearing loss or tinnitus and 
service.  The VA examiner reviewed the veteran's case file at 
the time of the above audiological examination in May 2004.  
It was his professional opinion that hearing tests showing 
that the veteran entered the military with hearing within 
normal limits and separated with hearing within normal 
limits.  He stated that this clearly indicated that the 
veteran's hearing loss had not occurred while in the military 
and that it was less likely than not that his hearing loss is 
service connected.  He further stated that the veteran did 
not associate his tinnitus with his military experience, and 
there was no evidence in the record indicating the complaint 
of tinnitus.  Therefore, it was less likely than not that his 
tinnitus was service connected.  These opinions stand 
uncontradicted in the record.  As such, the claims must be 
denied.  

In making its decision, the Board has considered the 
veteran's September 2006 hearing testimony and his alleged 
exposure to acoustic trauma during basic training as reported 
during the 2004 VA examination and upon his April 2004 claim.  
However, lay persons are not shown to possess the appropriate 
medical expertise and training to competently offer an 
opinion as to current medical diagnoses, thus, any statements 
purporting to do so cannot constitute material evidence.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board concludes that a nexus between the currently 
diagnosed hearing loss and tinnitus and the veteran's 
military service has not been shown.  As such, the claims 
must fail.

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2006).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Neither the veteran nor his representative has alleged any 
deficiency in the duties to notify or to assist the claimant.  
Shortly after the veteran filed his claim in April 2004, the 
RO sent a notice letter to the veteran in April 2004.  The 
notice was sent before the rating decision in July 2004.  
Moreover, the April 2004, letter addressed the issues of 
service connection for bilateral hearing loss and tinnitus, 
and told the veteran what VA would do and what information he 
should provide to VA.  The notice letter has met all of the 
above stated notice requirements of Quartuccio.  The veteran 
was provided the notice required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (since the degree of disability and 
effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim), in March 
2006.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined.  He 
has submitted evidence to support his claim and has not 
identified any records which could be pertinent to his claim 
that have not been obtained.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.  


ORDER

Service connection for bilateral defective hearing is denied.

Service connection for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


